Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 1 of 12 Page ID #:1



  1   FARAH LAW, P.C.
  2   Neda Farah (State Bar No. 269819)
      265 S. Doheny Drive
  3   Suite 102
  4   Beverly Hills, California 90211
      Telephone: 310-666-3786
  5   Facsimile: 775-261-1726
  6   E-Mail: neda@nedafarahlaw.com
      Attorney for the Plaintiff
  7

  8
                         UNITED STATES DISTRICT COURT
  9
                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11
      MATTHEW SMITH,                       Case No. 8:21-cv-00561
 12
                     Plaintiff,            COMPLAINT FOR DAMAGES
 13
            v.                             1. VIOLATION OF THE TELEPHONE
 14                                        CONSUMER PROTECTION ACT, 47
                                           U.S.C. §227 ET SEQ.
 15   UNITED AUTO CREDIT
      CORPORATION,                         2. VIOLATION OF THE OHIO
 16                                        CONSUMER SALES PRACTICES
                     Defendant.            ACT, OHIO REV. CODE §1345.01
 17
                                           3. INVASION OF PRIVACY
 18
                                           4. INTENTIONAL INFLICTION OF
 19                                        EMOTIONAL DISTRESS
 20                                        DEMAND FOR JURY TRIAL
 21

 22                                  COMPLAINT
 23        NOW COMES Plaintiff, MATTHEW SMITH (“Plaintiff”), by and through
 24
      his attorneys, complaining as to the conduct of UNITED AUTO CREDIT
 25

 26   CORPORATION (“Defendant”) as follows:
 27                               NATURE OF THE ACTION
 28
                                            1
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 2 of 12 Page ID #:2



  1         1. Plaintiff brings this action for damages pursuant to the Telephone Consumer
  2
      Protection Act (“TCPA”) under 47 U.S.C. § 227 et seq., the Ohio Consumer Sales
  3

  4   Practices Act (“OCSPA”) pursuant to Ohio Rev. Code §1345.01 et seq., as well as

  5   for Invasion of Privacy (“IOP”) and Intentional Infliction of Emotional Distress
  6
      (“IIED”) stemming from Defendant’s unlawful conduct.
  7

  8                                            JURISDICTION AND VENUE
  9         2. This action arises under and is brought pursuant to the TCPA. Subject matter
 10
      jurisdiction is conferred upon this Court by 47 U.S.C. §227, 28 U.S.C. §§1331 and
 11

 12   1337(a), as the action arises under the laws of the United States. Supplemental
 13   jurisdiction exists for Plaintiff’s state law claims pursuant to 28 U.S.C. §1367.
 14
            3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant resides
 15

 16   within the Central District of California.
 17                                                     PARTIES
 18
            4. Plaintiff is a disabled consumer over 18 years-of-age, and a “person” as that
 19

 20   term is defined by 47 U.S.C. § 153(39).
 21
            5. Defendant “is a California based non-prime automotive lender serving dealers
 22
      and their customers across the United States since 1996.”1 Defendant’s principal
 23

 24   place of business is located at 1071 Camelback Street, Suite 100, Newport Beach,
 25

 26

 27

 28   1
          https://www.unitedautocredit.net/about.aspx
                                                           2
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 3 of 12 Page ID #:3



  1   California 92660. Defendant offers financial services to consumers throughout the
  2
      United States, including those residing within the State of Ohio.
  3

  4                         FACTS SUPPORTING CAUSES OF ACTION

  5      6. In 2017, Plaintiff financed the purchase of his personal automobile, a 2006
  6
      Acura MDX, through Defendant.
  7

  8      7. Immediately after purchasing the vehicle, Plaintiff began experiencing a wide-
  9   array of issues with the vehicle, including engine problems.
 10
         8. This was highly distressing to Plaintiff, as he had hardly driven the automobile,
 11

 12   but yet, the vehicle clearly had pre-existing issues when it was sold to him.
 13      9. Plaintiff has informed Defendant on numerous occasions regarding the
 14
      condition of the vehicle.
 15

 16      10. In one instance, Plaintiff was driving the automobile with his family in the
 17   middle of the summer, when the vehicle broke down in the middle of the highway,
 18
      leaving Plaintiff and his family stranded.
 19

 20      11. At that point, Plaintiff stopped making payment to Defendant, which caused
 21
      him to become delinquent on the loan, thus incurring debt (“subject debt”).
 22
         12. As a result of Plaintiff’s purported non-payment, the vehicle was subsequently
 23

 24   repossessed.
 25
         13. Since around late 2018, Plaintiff has been receiving periodic collection calls
 26
      to his cellular phones, (513) XXX-8293 and (513) XXX-4091, from Defendant.
 27

 28
                                                   3
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 4 of 12 Page ID #:4



  1      14. At all times relevant to the instant action, Plaintiff was the sole subscriber,
  2
      owner, and operator of the cellular phone numbers ending in -8293 and -4091.
  3

  4   Plaintiff is and always has been financially responsible for the cellular phone and its

  5   services.
  6
         15. During answered calls from Defendant, Plaintiff was often greeted by a pre-
  7

  8   recorded message or a noticeable pause, lasting a handful of seconds in length, before
  9   he was connected with one of Defendant’s representatives.
 10
         16. Plaintiff has repeatedly informed Defendant that he would not make payment
 11

 12   toward a vehicle that he was unable to drive, and he demanded that Defendant stop
 13   calling him.
 14
         17. In response, Defendant’s representatives have threatened Plaintiff with legal
 15

 16   action should he refuse to remit payment.
 17      18. Defendant also defied Plaintiff’s request and continued to systematically place
 18
      phone calls to Plaintiff’s cellular phone through late 2020.
 19

 20      19. Plaintiff has received not less than 10 phone calls from Defendant since asking
 21
      it to stop calling.
 22
         20. Defendant has also continued to regularly send emails to Plaintiff regarding
 23

 24   his purported delinquency.
 25
         21. Moreover, even after Plaintiff notified Defendant of the location of the
 26
      vehicle, Defendant still outrageously entered Plaintiff’s property in an effort to locate
 27

 28   the automobile.
                                                  4
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 5 of 12 Page ID #:5



  1      22. Plaintiff has informed Defendant to refrain from entering his property, but yet,
  2
      Defendant has sent representatives to Plaintiff’s property a handful of times
  3

  4   thereafter.

  5      23. Plaintiff did not feel safe in his own home and felt extremely threatened by
  6
      Defendant’s conduct, as his privacy and property were invaded via Defendant’s
  7

  8   forceful efforts to harass Plaintiff into submission.
  9      24. Frustrated over Defendant’s conduct, Plaintiff spoke with his attorneys
 10
      regarding his rights, resulting in expenses.
 11

 12      25. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
 13      26. Plaintiff has suffered concrete harm as a result of Defendant’s actions,
 14
      including but not limited to, invasion of privacy, aggravation that accompanies
 15

 16   collection telephone calls and severe emotional distress.
 17       COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 18
         27. Plaintiff repeats and realleges paragraphs 1 through 26 as though fully set
 19

 20   forth herein.
 21
         28. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons
 22
      on their cellular phone using an automatic telephone dialing system (“ATDS”) or
 23

 24   pre-recorded messages without their consent.            The TCPA, under 47 U.S.C. §
 25
      227(a)(1), defines an ATDS as “equipment which has the capacity...to store or
 26
      produce telephone numbers to be called, using a random or sequential number
 27

 28   generator; and to dial such numbers.”
                                                     5
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 6 of 12 Page ID #:6



  1      29. When placing calls to Plaintiff’s cellular phone, Defendant has subjected
  2
      Plaintiff to a pre-recorded message before connecting him with a live representative.
  3

  4      30. Defendant violated the TCPA by placing at least 10 phone calls to Plaintiff’s

  5   cellular phone using pre-recorded messages and an ATDS without his consent. Any
  6
      consent that Plaintiff may have given to Defendant was specifically revoked by
  7

  8   Plaintiff’s demands that it cease contacting him.
  9      31. The calls placed by Defendant to Plaintiff were regarding collection activity
 10
      and not for emergency purposes as defined by the TCPA under 47 U.S.C.
 11

 12   §227(b)(1)(A)(i).
 13      32. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable
 14
      to Plaintiff for at least $500.00 per call. Moreover, Defendant’s willful and knowing
 15

 16   violations of the TCPA should trigger this Honorable Court’s ability to triple the
 17   damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).
 18
         WHEREFORE, Plaintiff, MATTHEW SMITH, respectfully requests that this
 19

 20   Honorable Court enter judgment in his favor as follows:
 21
         a. Declaring that the practices complained of herein are unlawful and violate the
 22         aforementioned statutes and regulations;
 23
         b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
 24         damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);
 25
         c. Awarding Plaintiff costs and reasonable attorney fees;
 26
         d. Enjoining Defendant from further contacting Plaintiff seeking payment of the
 27
            subject debt; and
 28
                                                 6
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 7 of 12 Page ID #:7



  1      e. Awarding any other relief as this Honorable Court deems just and appropriate.
  2
            COUNT II – VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT
  3

  4      33. Plaintiff restates and realleges paragraphs 1 through 32 as though fully set

  5   forth herein.
  6
         34. Plaintiff is a “person” and “consumer” as defined by Ohio Rev. Code
  7

  8   §1345.01(B) and (D).
  9      35. Defendant’s collection efforts constitute a “consumer transaction,” as the term
 10
      is defined by Ohio Rev. Code §1345.01(A).
 11

 12      36. Defendant is a “supplier” as defined by Ohio Rev. Code §1345.01(C).
 13           a. Violations of OCSPA § 1345.02
 14
         37. The OCSPA, pursuant to Ohio Rev. Code §1345.02 states that “No supplier
 15

 16   shall commit an unfair or deceptive act or practice in connection with a consumer
 17   transaction. Such an unfair or deceptive act or practice by a supplier violates this
 18
      section whether it occurs before, during, or after the transaction.”
 19

 20      38. Defendant violated §1345.02 of the OCSPA when it used unfair means to
 21
      collect and/or attempt to collect the subject debt. Because the underlying automobile
 22
      was never functioning in the condition in which it was warranted, Plaintiff informed
 23

 24   Defendant that he did not wish to receive any further communications regarding the
 25
      subject debt. Yet, Defendant threatened Plaintiff with legal action and continued its
 26
      systematic efforts to collect upon the subject debt via automated phone calls and
 27

 28   emails. Defendant’s conduct did not stop there, however, as on a handful of
                                                  7
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 8 of 12 Page ID #:8



  1   occasions, Defendant sent representatives to Plaintiff’s home in an effort to locate
  2
      the automobile, despite knowing that the vehicle was not at Plaintiff’s address.
  3

  4   Through its threatening and harassing conduct, Defendant misleadingly represented

  5   to Plaintiff that it had the legal ability to continue contacting him and entering his
  6
      personal property, when it did not have any permission or legal right to do so.
  7

  8            b. Violations of OCSPA § 1345.03
  9      39. The OCSPA, pursuant to Ohio Rev. Code §1345.03 states that “No supplier
 10
      shall commit an unconscionable act or practice in connection with a consumer
 11

 12   transaction. Such an unconscionable act or practice by a supplier violates this section
 13   whether it occurs before, during, or after the transaction.”
 14
         40. Defendant violated §1345.02 of the OCSPA when it unfairly and
 15

 16   unconscionably attempted to collect on the subject by placing systematic phone calls
 17   and emails to Plaintiff after being told to cease communications.           Moreover,
 18
      Defendant had knowledge that the underlying automobile was not at Plaintiff’s
 19

 20   residence, but yet, it repeatedly ordered its representatives to enter Plaintiff’s
 21
      property to locate the automobile and/or collect upon the subject debt. This conduct
 22
      is unconscionable and should not be tolerated in any civilized society.
 23

 24      WHEREFORE, Plaintiff, MATTHEW SMITH, respectfully requests that this
 25
      Honorable Court enter judgment in his favor as follows:
 26
          a.   Declare that the practices complained of herein are unlawful and violate the
 27
               aforementioned statute;
 28
                                                  8
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 9 of 12 Page ID #:9



  1       b.     Award Plaintiff actual damages, pursuant to Ohio Rev. Code §1345.09(A);
  2
          c.     Award Plaintiff statutory damages up to $5,000.00, pursuant to Ohio Rev.
  3              Code §1345.09(A);
  4
          d.     Award Plaintiff costs and reasonable attorney fees as provided pursuant to
  5              Ohio Rev. Code §1345.09(F);
  6
          e.     Enjoining Defendant from further contacting Plaintiff; and
  7

  8       f.     Award any other relief as this Honorable Court deems just and proper.
  9                COUNT III-INVASION OF PRIVACY-INTRUSION UPON SECLUSION
 10
         41. Plaintiff restates and realleges paragraphs 1 through 40 as though fully set
 11

 12   forth herein.
 13
         42. Defendant, through its barrage of communications, including entering
 14
      Plaintiff’s personal property, has repeatedly and intentionally invaded Plaintiff’s
 15

 16   privacy.
 17
         43. Defendant’s unsolicited harassment campaign severely disrupted Plaintiff’s
 18
      privacy, disrupted Plaintiff’s overall focus, and continually frustrated and annoyed
 19

 20   Plaintiff to the point where Plaintiff was denied the ability to quietly enjoy his life,
 21
      instead having it upended by Defendant’s unlawful efforts to collect upon the subject
 22
      debt.
 23

 24      44. Defendant’s intrusive and persistent efforts eliminated the peace and solitude
 25
      that Plaintiff would have otherwise had in Plaintiff’s home.
 26

 27

 28
                                                  9
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 10 of 12 Page ID #:10



   1      45. By sending representatives to Plaintiff’s home, Defendant gave Plaintiff no
   2
       reasonable escape from its collection campaign, and made Plaintiff feel unsafe in his
   3

   4   own home.

   5      46. As detailed above, Defendant invaded Plaintiff’s legally-protected right to
   6
       privacy, and caused Plaintiff to suffer concrete and particularized harm.
   7

   8      47. Defendant’s relentless collection efforts and tactics are highly offensive to a
   9   reasonable person.
  10
          WHEREFORE, Plaintiff, MATTHEW SMITH, respectfully requests that this
  11

  12   Honorable Court enter judgment in his favor as follows:
  13    a. Declaring that the practices complained of herein are unlawful and violate the
  14       aforementioned statutes and regulations;
  15    b. Awarding Plaintiff actual damages;
  16
        c. Award Plaintiff punitive damages;
  17

  18    d. Award Plaintiff reasonable attorney’s fees and costs;
  19    e. Enjoining Defendant from contacting Plaintiff; and
  20
        f. Awarding any other relief as this Honorable Court deems just and appropriate.
  21

  22            COUNT IV– INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
  23
          48. Plaintiff restates and realleges paragraphs 1 through 47 as though fully set
  24
       forth herein.
  25

  26      49. Under California state law, “the elements of a prima facie case for the tort of
  27
       intentional infliction of emotional distress are that defendant's extreme or outrageous
  28
                                                  10
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 11 of 12 Page ID #:11



   1   acts be made in reckless disregard of the fact that his or her conduct would cause
   2
       plaintiff severe or extreme emotional distress. Bundren v. Superior Ct., 145 Cal. App.
   3

   4   3d 784, 791, 193 Cal. Rptr. 671, 675 (Ct. App. 1983).

   5      50. Defendant acted outrageously and recklessly during its collection efforts
   6
       against Plaintiff in such a manner so as to cause severe emotional distress. Defendant
   7

   8   intended to communicate with Plaintiff and threaten him by sending representatives
   9   to his home on multiple occasions. Defendant had numerous notices that Plaintiff did
  10
       not wish to continue communications, and even had knowledge that Plaintiff was not
  11

  12   in possession of the automobile. Yet, Defendant intentionally and willfully intended
  13   to cause serious emotional distress to Plaintiff when it sent agents to Plaintiff’s home
  14
       in an effort to frighten him into submission. Defendant’s conduct was extreme and
  15

  16   outrageous.
  17      51. Defendant’s conduct caused Plaintiff severe emotional and physical distress.
  18
       As a result of Defendant’s conduct, Plaintiff has become severely emotionally
  19

  20   distressed, both stemming from his inability to get Defendant’s communications to
  21
       stop, as well as the fear and anxiety stemming from Defendant’s harassing campaign.
  22
          WHEREFORE, Plaintiff, MATTHEW SMITH, respectfully requests that this
  23

  24   Honorable Court enter judgment in his favor as follows:
  25
          a. Declaring that the practices complained of herein are unlawful and constitute
  26         intentional infliction of emotional distress under Texas law;
  27
          b. Awarding Plaintiff actual damages in connection with Defendant’s extreme
  28         conduct;
                                                  11
Case 8:21-cv-00561-DOC-ADS Document 1 Filed 03/26/21 Page 12 of 12 Page ID #:12



   1

   2      c. Awarding Plaintiff punitive damages as a result of Defendant’s extreme
             conduct; and
   3

   4      d. Awarding any other relief as this Honorable Court deems just and appropriate.

   5

   6      Dated: March 26, 2021             Respectfully submitted,
   7
                                            By: /s/ Neda Farah
   8                                        Neda Farah, Esq.
   9                                        FARAH LAW, P.C.
                                            265 S. Doheny Drive
  10                                        Suite 102
  11                                        Beverly Hills, California 90211
                                            Telephone: 310-666-3786
  12                                        Facsimile: 775-261-1726
  13                                        E-Mail: neda@nedafarahlaw.com
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                12
